Citation Nr: 0839055	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for service-connected hypertension with renal 
insufficiency.  

2.  Entitlement to an initial disability rating greater than 
20 percent for service-connected diabetes mellitus II with 
erectile dysfunction and bilateral retinopathy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from at least February 1970 to 
December 1973.  A review of the veteran's service treatment 
records also shows that he probably had additional service 
until at least December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated on an August 2005 VA Form 9 that he 
wished to testify at a BVA hearing.  However, the RO did not 
treat this VA Form 9 as a substantive appeal and instead 
considered it to be a notice of disagreement as to the issues 
on appeal.  In a September 2005 VA Form 9 the veteran 
indicated that he did not want a BVA hearing.  Subsequently, 
in an April 2007 VA Form 9 regarding the issue of entitlement 
to service connection for aortic insufficiency for which 
service connection was later granted, the veteran again 
indicated that he wished to testify at a BVA hearing.  
Pursuant to 38 C.F.R. § 3.103(c) (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Therefore, on remand, the 
veteran should be scheduled for a BVA hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the claimant for a Board 
hearing.  All correspondence and any 
hearing transcripts regarding this 
hearing should be associated with the 
claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




